DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Agliata (US20170317320).
As to claim 1, Agliata discloses a battery assembly for a lighting fixture (paragraph 0032, external visual indicators), the battery assembly comprising: a battery unit (paragraph 0033) comprising a battery unit housing and a first set of conductive pins (figure 4 number 40), the battery unit housing configured to accommodate one or more batteries (figure 4) configured to power one or more light sources of the lighting fixture, the first set of conductive pins in electrical communication with the one or more batteries (paragraph 0033); and a battery interface (paragraph 0043, figure 12 number 120) comprising a battery interface housing and a second set of conductive pins (figure 12 number 146), the battery interface housing configured to accommodate the battery unit housing (paragraph 0043), the second set of conductive pins coupled to the one or more light sources, wherein the one or more batteries power the light source(s) when the first set of conductive pins contact the second set of conductive pins (paragraph 0043).

As to claim 2, Agliata discloses wherein the first set of conductive pins contact the second set of conductive pins when the battery unit housing is disposed within the battery interface housing (paragraph 0043).
As to claim 3, Agliata discloses wherein at least a portion of battery interface is disposed within a fixture housing of the lighting fixture (paragraph 0032, housing 12).
As to claim 4, Agliata discloses wherein: the first set of conductive pins include one or more female pins; and the second set of conductive pins include one or more male pins (figure 2 number 40 and figure 15 number 146).
As to claim 5, Agliata discloses wherein the battery interface comprises an end cap coupled to the battery interface housing to enclose a first end of the battery interface housing (figure 12 number 122).
As to claim 6, Agliata discloses wherein the battery interface comprises a pin holder secured to the end cap, the pin holder configured to support the second set of conductive pins (figure 13 number 135,146).
As to claim 7, Agliata discloses wherein: the end cap defines a first aperture and a second aperture; and the second set of conductive pins include a first pin and a second pin, the first pin extending through the first aperture, the second pin extending through the second aperture (figure 12 number 134,132).
As to claim 8, Agliata discloses wherein the battery unit further comprises an end cap coupled to the battery unit housing to enclose a first end of the battery unit housing (figure 2 number 42).

As to claim 10, Agliata discloses wherein: the end cap defines a first aperture and a second aperture; and the first set of conductive pins include a first pin and a second pin, the first pin extending into the first aperture, the second pin extending into the second aperture (figure 4 number 42,40).
As to claim 11, Agliata discloses wherein the battery unit further comprises an end cap assembly coupled to the battery unit housing to enclose a second end of the battery unit housing (figure 4 number 22).
As to claim 12, Agliata discloses wherein the end cap assembly comprises: a first end cap coupled to the battery unit housing; and a second end cap comprising a threaded portion, the threaded portion of the second end cap configured to engage a threaded portion of the first end cap (figure 12 number 122).
As to claim 13, Agliata discloses wherein the battery unit further comprises one or more battery spacers positioned between the first end cap and the one or more batteries (figure 2 number 26).
As to claim 14, Agliata discloses wherein the battery interface comprises a sleeve configured to cover at least a portion of the end cap assembly (figure 2 number 32).
As to claim 15, Agliata discloses wherein the battery unit is configured to slide into and out of the battery interface housing (paragraph 0043).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/           Primary Examiner, Art Unit 1724